Citation Nr: 1632135	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus. 
 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The appellant served with the United States Army Reserve from September 1969 to February 1979, to include a period of active duty for training (ACDUTRA) from September 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record contains service treatment records (STRs) for a very limited period of the appellant's Reserve service.  On remand, the AOJ should conduct an additional search to obtain any outstanding STRs, verify all periods of ACDUTRA and inactive duty for training (INACDUTRA), secure updated VA treatment records, and obtain an addendum opinion if additional STRs are secured.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's specific dates of ACDUTRA or INACDUTRA in the Army Reserve.  Please note that reports of retirement points do not contain the necessary information in this regard.
 
2.  Then attempt to obtain all outstanding service treatment records pertaining to the appellant's Army Reserve service.  

If such records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. 
§ 3.159(e). 

3.  Obtain all outstanding VA treatment records.

4.  If and only if additional STRs are secured, forward the claims folder to the February 2014 VA examiner (or another audiologist, if unavailable) for preparation of an addendum opinion.  No examination of the appellant is necessary, unless the examiner determines otherwise.  The examiner should be requested to review the claims folder and address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed bilateral hearing loss is the result of disease or injury during a verified period of ACDUTRA, including conceded acoustic trauma, or is the result of injury during a verified period of INACDUTRA, including conceded acoustic trauma?

(b) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed tinnitus is the result of disease or injury during a verified period of ACDUTRA, including conceded acoustic trauma, or is the result of injury during a verified period of INACDUTRA, including conceded acoustic trauma?

(c) If the answer to question (a) is "yes," is it at least as likely as not (50 percent or greater probability) that currently diagnosed tinnitus is (1) proximately due to or (2) aggravated (permanently worsened beyond the natural progress of the disease) by hearing loss?

The rationale for any opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, he or she should expressly indicate this and explain why an opinion cannot be made without speculation.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


